DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 03/31/2021.
	Claims 21, 29-32, 24-36 and 38-40 have been amended.
	Claim 41 has been added. 
	Claims 1-20 and 28 have been canceled. 
	 Claims 21-27 and 29-41 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.



Response to Arguments
	In response to Applicant Arguments /Remarks made in an amendment filled on 03/31/2021:
Regarding the 35 USC § 103:
	Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	Claims 21-27 and 29-41 are rejected under 35 U.S.C 103 as being unpatentable over US. Pat. Pub No.  2015/0332265 to Perry et al. (“Perry”) in view of US. Pat. Pub No 20140019352 to Shrivastava (“Shrivastava”) further in view of US. Pat. Pub No 2012/0299961 to Ramkumar et al (“Ramkumar”) furthermore in view of US. Pat. Pub No 2014/0337175 to Katzin et al. (“Katzin”).

	Regarding claims 21, 29 and 35. Perry teaches a method comprising: 
	assigning, by a server computer, a virtual point of sale to a merchant identifier (Perry, Fig. 1; “a plurality of contactless access devices 112, 113”) of a merchant (Perry, Fig. 1; “A plurality of merchants 110, 111”. Fig. 3; “Location database 300” [Wingdings font/0xE0] “contactless access device identifier 311” and “location name 312”, [0066-0067]) and a geolocation of the merchant (Perry, Fig. 1, [0060]; “The payment processing network 200 may also include a location server computer 201. The location server computer 201 may comprise, or be operatively coupled to, a location database 300 … The location database 300 may comprise the most up-to-date geo-location and other descriptive information regarding contactless wireless access devices … for generating a custom map) such that the issuer's consumers may electronically receive map data based on the mapping database 500 … a mapping ; 
	receiving, by the server computer (Perry, Fig. 1; “a payment processing network 200”), a consumer location from a computing device associated with a consumer (Perry, Fig. 1; [0047]; “consumer (or user) 101, , who may operate a communications device 102 such as a mobile phone … may also hold a contactless consumer device 32”. [0090]; “the consumer may be able to search for contactless access devices by manually entering in a zip code or address (e.g., entering data into a web browser or mobile device application) or the data could be generated automatically by an integrated location detector (e.g., a GPS program on a mobile device or through use of an IP address)”);
	transmitting, by the server computer, the merchant identifier and [[a]] the geolocation of the virtual point of sale to the computing device associated with the consumer based at least in part on the consumer location (Perry, [0090]; “the consumer may receive information associated with the locations that may also be stored in the location database … may include, the location name, location address (and or geo-location data), location type, location image URL, icon URL, location description, location properties, services provided, telephone number, store hours”) and an active time window for the virtual point of sale (Perry, [0044]; “additional logic governing the presence of contactless access devices in the location database. For example, contactless access devices which have not generated an authorization 
	wherein the computing device associated with the consumer is configured to
	display an icon representing the virtual point of sale for the geolocation of the merchant in augmented reality (As shown in Perry Figs 15-23), and 

    PNG
    media_image1.png
    465
    355
    media_image1.png
    Greyscale


	authorizing, by the server computer, the transaction in response to the transaction authorization request (Perry, [0056]; “The authorization response message may include, by way of example only, one or more of the following status indicators: Approval--transaction was approved … may also include an authorization code … The code may serve as proof of authorization”).
[0011]; “an authorization request message from an access device, wherein the transaction data is associated with a merchant and a transaction location”.
the active time window is defined based at least in part on a user input specifying a starting time and an ending time for the active time window”. However, Shrivastava teaches: the active time window is defined based at least in part on a user input specifying a starting time and an ending time for the active time window (Shrivastava, Fig. 4B, [0116]; “as shown at 411-415 in FIG. 4B, the WIP may allow the customer to specify when the payment instrument may be used … specified time windows … the consumer may specify to enable the card during certain time intervals in the day only, e.g., 8:00 AM to 8:00 PM. Any transactions outside of this time window may be denied”).
	Perry teaches the claimed invention of virtual point of sale with a time window where a payment device can be available to conduct a transaction. Shrivastava teaches a known technique of setting an activation time window based on user input of a starting time and ending time. It would have been obvious to one of ordinary skill in the transaction devices art at the time of filing to modify Perry’s time window setting with the known technique of input starting/ending times of Shrivastava in order to increase the integrity, security, and accuracy of entity data and provide an element of security to the user's virtual wallet. See Shrivastava [0279] and [0486].

	The combination of Perry in view of Shrivastava substantially disclose the claimed invention; however, the combination is silent regarding the claimed: “wherein the icon is superimposed over an image generated by a camera of the computing device, and the icon is displayed based at least in part on a current time of use for the computing device being within the active time window wherein the transaction authorization request is transmitted by the computing device in response to a selection of the icon for initiating a transaction with the merchant”. However, Ramkumar teaches:
	wherein the icon (Ramkumar, Figs. 3 and 8, [0041]; “the overlay content may be selectable content (e.g., a "Buy" button)”) is superimposed over an image generated by a camera of the computing device (Ramkumar, Fig. 3, [0029]; “An object of interest 302 (a book War and Peace) is captured with an image capture element (e.g., a camera 304)”), and the icon is displayed (Ramkumar, Fig. 3, [0029]; “the overlay element 312 is a rectangle partially overlaying the image 310 of the book 302 and contained within the bounding box. [0027]; “the user 201 points his device 202 at the object 208 in order to capture the image of an object that is subsequently displayed (254) on the screen 252 … overlay element 256 (266), information associated with the object to overlay the image object 254 (264) on the screen 252 (262)”) based at least in part on a current time of use for the computing device being within the active time window (Ramkumar, [0014]; “one or more images of the object can be captured and uploaded by the communication device in substantially real time, such as where images are uploaded shortly after a time of capture”)
	wherein the transaction authorization request is transmitted by the computing device in response to a selection of the icon for initiating a transaction with the merchant (Ramkumar, [0041] At block 814, an overlay content may be overlaid in the user view. By way of example only, the overlay content may be selectable content (e.g., a "Buy" button) so that the user may purchase the product displayed in the display screen with a single click and minimal effort within the camera view. This technique may be described as "one click in augmented reality … selectable content elements (e.g., "Buy," "Add to cart" or "Select" buttons) may be added to the overlay element (e.g., a 3D structure described above) so as to enable a user to interact with displayed content")
	Thus, the manner of enhancing a particular device of transaction process was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Ramkumar.  Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique of an icon is superimposed over an image generated by a camera of the computing device, and the icon is displayed based at least in part on a current time being within the active time window wherein the transaction authorization request is transmitted by the computing device in response to a selection of the icon for initiating a transaction with the merchant in the same manner to the prior art of Perry and the results would have been predictable to one of ordinary skill in the art at the time of filing, namely, one 

	The combination of Perry in view of Shrivastava further in view of Ramkumar substantially discloses the claimed invention; however, the combination fails to explicitly disclose “receiving, by the server computer, a transaction authorization request from the computing device associated with the consumer, and the transaction authorization request comprising the merchant identifier”. However, Katzin teaches:
receiving, by the server computer, a transaction authorization request from the computing device associated with the consumer (Katzin, Fig. 12G; “client displays QR code 1207” [Wingdings font/0xE0] “user providers payment input; mobile device capture QR code 1208” [Wingdings font/0xE0] mobile device generates card authorization request upon processing the QR code (e.g., FIGS. 12G-H) [Wingdings font/0xE0] “Fig. 57A [Wingdings font/0xE0] “user wallet device 5701b” send  “transaction authorization input  … 5714”.[0130]; “the user may provide payment input into the user device, e.g., 1208. Upon obtaining the user purchase input, the user device may generate a card authorization request, e.g., 1209, and provide the card authorization request to a pay network server (see, e.g., FIG. 57A)”), and the transaction authorization request comprising the merchant identifier (Katzin, Fig. 54A, [0289]; “the user has selected the name 5411a, account number 5412a, security code 5413a, merchant account ID 5418a and rewards account ID 5419a as the fields to be sent as part of the notification to process the purchase transaction”. Figs 16A-C, [0141]; “the consumer may specify ;
		Therefore, it would have been obvious to one of ordinary skill in the transaction process art at the time of filing to modify Perry to include receiving, by the server computer, a transaction authorization request from the computing device associated with the consumer, and the transaction authorization request comprising the merchant identifier, as taught by Katzin, where this would be performed in order to providing enhanced data security for the user. See Katzin [0289].  

	Regarding claim 22, 30 and 36. The combination of Perry in view of Shrivastava further in view of Ramkumar further in view of Katzin disclose the method of claim 21, further comprising; storing, by the server computer, the geolocation of the merchant in a geolocation merchant repository (Perry, [0060]; “the location server computer 201 may comprise, or be operatively coupled to, a location database 300 … The location database 300 may comprise the most up-to-date geo-location and other descriptive information regarding contactless wireless access devices … for generating a custom map) such that the issuer's consumers may electronically receive map data based on the mapping database 500 … a mapping generation module 205”; and 
	determining, by the server computer, that the geolocation of the merchant is not within a specified distance of any other geolocation stored in the geolocation merchant repository (Perry, [0149]; “an issuer 106 may define a contactless access device 112 as nearby if it lies within a certain distance of the current consumer location (e.g., within a 10-mile radius) … In other embodiments, the issuer 106 may define the access device 112 as nearby if it is one of the closest contactless access devices (e.g., one of the 10 closest to the current consumer location)”).

	Regarding claim 23. The combination disclose the method of claim 21, wherein the computing device associated with the consumer (see claim 21 rejection supra) is configured to 
	The combination of Perry in view of Shrivastava further in view of Ramkumar substantially discloses the claimed invention; however, the combination fails to explicitly disclose “scan the a barcode of an item and include the item in the transaction”. However, Katzin teaches: scan the a barcode of an item and include the item in the transaction (Katzin, [0115-0116]; “A user may use his or her mobile phone to take a picture of a QR code 1215 and/or a barcode 1214 … the virtual wallet application may provide a detailed view of the item at the point where it was snapped by the user using the user device, 1221, including an item description, price, merchant name, etc. The view may also provide a QR code 1222, which the user”)
 
	Therefore, it would have been obvious to one of ordinary skill in the transaction process art at the time of filing to modify Perry to include scan the a barcode of an 

	Regarding claims 24, 31 and 37. The combination disclose the method of claim 21, wherein 
	The combination of Perry in view of Shrivastava further in view of Ramkumar substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the computing device associated with the consumer opens a digital wallet on the computing device, in response to the icon being selected by the consumer”. However, Katzin teaches: the computing device associated with the consumer (Katzin, “Fig. 57A [Wingdings font/0xE0] “user wallet device 5701b”) opens a digital wallet on the computing device, in response to the icon being selected by the consumer (Katzin, “Fig. 57A [Wingdings font/0xE0] “user wallet device 5701b” [Wingdings font/0xE0] “wallet access input 5711” [Wingdings font/0xE0] “invoke virtual wallet security component; authorize user wallet access for purchase transaction intiation 5712”. [0298]; “The user may provide a wallet access input, e.g., 5711 into the user wallet device”).
	Therefore, it would have been obvious to one of ordinary skill in the transaction process art at the time of filing to modify Perry to include computing device associated with the consumer opens a digital wallet on the computing device, in response to the icon being selected by the consumer, as taught by Katzin, where this 

	Regarding claims 25, 32 and 38. The combination disclose the method of claim 21, further comprising transmitting, by the server computer, a payment notification to a merchant computer (Perry, [0055]; “The payment processing network 200 then forwards the authorization response message back to the acquirer A 108. The acquirer A 108 then sends the response message back to the merchant A 110”).

	Regarding claims 26, 33 and 39. The combination disclose the method of claim 21, further comprising transmitting, by the server computer, a plurality of geolocations for a plurality of virtual points of sale to the computing device associated with the consumer, wherein the computing device associated with the consumer displays the plurality of geolocations in a map (As shown in Perry Figs 15-23).

    PNG
    media_image1.png
    465
    355
    media_image1.png
    Greyscale


	Regarding claims 27, 34 and 40. Claims 27, 34 and 40 have been analyzed and are rejected for the same rationale used to reject claims 21, 29 and 35. Claims 27, 34 and 40 limitations do not teach or define any new limitations beyond claims 21, 29 and 35; therefore, claims 27, 34 and 40 are rejected under the same rationale.


	Regarding claim 41. The combination disclose The non-transitory computer readable medium of claim 35, wherein transmitting the merchant identifier and the geolocation of the virtual point of sale to the computing device associated with the consumer (see claim 21 rejection supra, Perry, [0090]) further comprises identifying the merchant identifier and the geolocation of the virtual point of sale based at least in part on a query to a geolocation merchant repository (Perry, [0090]; the consumer may be able to search for contactless access devices by manually entering in a zip .
	
Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
VAN OS et al. (US 2016/0253665 A1) for teaching a user interface includes information identifying a plurality of retailers; a device receives a request to initiate a payment transaction with a first retailer of the plurality of retailers.
Dai (US 9,501,773 B2) for teaching a secured transaction description may include … merchant ID 126 (Fig. 1B).

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687